Citation Nr: 1130740	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  07-19 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas



THE ISSUE

Entitlement to a rating in excess of 50 percent for bipolar disorder.



ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel










INTRODUCTION

The appellant is a Veteran who served on active duty from November 1999 to May 2004.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Waco, Texas VARO.  The Veteran's claims file is now in the jurisdiction of the Houston, Texas VARO.  In June 2010, the Board remanded the matter for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

In the June 2010 remand, the Board noted that there appeared to be outstanding records of private treatment during the relevant appeal period.  Specifically, the Board noted the Veteran's self-report on January 2007 VA examination that he had been hospitalized twice at Austin State Hospital since separation from service, once in early 2005 and once in late 2005.  The Board also noted the Veteran's further self-report on October 7, 2005 private mental health treatment that he had been "admitted into ASH after he went to PES last Friday", placing the second admission to Austin State Hospital in early October 2005, and thus within the appeal period.  The Board instructed that the records of the October 2005 hospitalization at Austin State Hospital were pertinent and must be secured.

Furthermore in the June 2010 remand, the Board noted the Veteran's self-report to a December 2007 field examiner that he was receiving medical care from the student health facility on his college campus (for disabilities including bipolar disorder-for which he had a prescription of Zoloft).  He indicated he was neglecting to take the medication in favor of a "holistic approach".  The Board noted that records of the campus clinic treatment were also pertinent evidence, and had to be secured.

A review of the claims file reveals that the RO sent the Veteran a June 2010 letter asking him to identify all private health care providers and to submit new authorization release forms for any identified providers.  The Veteran responded in a June 2010 statement, "I have verified that all documents and records have already been submitted to the VA."  The RO then readjudicated the matter in a May 2011 supplemental statement of the case (SSOC), noting that no additional evidence had been received regarding hospitalizations or additional treatment to warrant any change in the previous determination, and continued the denial of a rating in excess of 50 percent for bipolar disorder.

The Veteran was informed on previous Board remand that a governing regulation, 38 C.F.R. § 3.158, provides that where evidence (including releases for private records) requested in connection with a claim for VA benefits is not received within a year of the request, the claim is considered abandoned.

It appears that the RO has accepted the Veteran's June 2010 statement as an adequate response to the request for identifying information and releases.  However, the Board must find otherwise.  The Board finds the Veteran's June 2010 statement in essence indicating that there are no pertinent records outstanding is contradicted by the record, which clearly shows that Austin State Hospital and college health facility records are outstanding.  Those records cannot be secured by VA without the Veteran's releases.  His claim cannot be properly addressed without those records, as their absence leaves the disability picture incomplete.  Because the RO has readjudicated the matter on the merits following the Veteran's response, suggesting that it is acceptable, this matter must once again be remanded to the RO for compliance with the previous order for development of the evidentiary record.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must ask the Veteran to identify all providers of mental health treatment/medication he has received since September 2005, and to provide any authorizations necessary for VA to obtain the outstanding records of his private treatment.  He must specifically provide releases for the records of his treatment at Austin State Hospital (which he reported in 2005), and for records of his campus health facility treatment (noted on field examination in 2007).  He must be afforded the one year period of time provided by regulation to respond.  If he again does not submit the authorization forms sought, as requested, the claim must be processed under 38 C.F.R. § 3.158 as abandoned.  If he provides the identifying information and releases sought, the RO should secure for the record copies of the complete clinical records of the identified treatment not already associated with the claims file.  He should be notified if any private/state records identified are not received pursuant to the RO's request, and advised that it is his responsibility to ensure that the records are received.  If a submission by a provider or the Veteran is incomplete, the Veteran must be so advised, and afforded the opportunity to complete the submission.  If a private provider does not respond to the RO's request for records, and the Veteran does not submit such records upon being so advised, the claim must be processed as abandoned under 38 C.F.R. § 3.158(a).   

2.  The RO should then readjudicate the claim, to include consideration of the possibility of "staged" ratings if indicated by the evidence.  If the claim remains denied, the RO should issue an appropriate SSOC and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

